DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/10/20 and 7/30/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomaru (US PGPub 2015/0072506, hereinafter referred to as “Nomaru”) in view of Nakamura (US PGPub 2017/0162521, hereinafter referred to as “Nakamura”).
Nomaru discloses the semiconductor method substantially as claimed.  See figures 1A-4C and 8-9D and corresponding text, where Nomaru shows, in claim 1, a processing method of a wafer (2) having, on a front surface side (20a), a functional layer (21) that forms a plurality of devices (22) disposed in a plurality of regions marked out by a plurality of streets (23), the processing method comprising: 
a laser processing step of forming laser processed grooves (24) along the streets (23) while removing the functional layer (21) along the streets (23) by irradiating (42) the (2) with a laser beam (42) having absorbability with respect to the wafer (2) along the streets (23), (figures 3-4C; [0029-0034]); 
a cut groove (27) forming step of forming cut grooves (27) with a depth that exceeds finished thickness of the wafer (2) inside the laser processed grooves (24) along the streets (23) by cutting the front surface side of the wafer (2) along the streets (23) by a cutting blade thinner (523) than width of the laser processed grooves (24), (figures 8-9D; [0067-0075]); 
a protective component sticking step of sticking a protective component (211) to the front surface side (20a) of the wafer (2) after execution of the cut groove (24) (the examiner views that portions of the (211) layer remain on the top and side portions of the layer cut portion after the laser processed grooves (24)) forming step (figure 4A-4C; [0032-0035]); 

However, Nomaru fails to show, in claim 1, a grinding step of causing the cut grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with intermediary of the protective component and grinding the back surface side of the wafer to thin the wafer until thickness of the wafer becomes the finished thickness; and 
a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves is removed in the processing distortion removal step. 
in claim 1, teaches a similar method that includes, a grinding step of causing the cut grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with intermediary of the protective component and grinding the back surface side of the wafer to thin the wafer until thickness of the wafer becomes the finished thickness (figure 3A; [0035-0036]); and 
a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves is removed in the processing distortion removal step (figure 10A; [0065-0068]). In addition, Nakamura provides the advantages improving thermal stress and eliminating cracks due to ablation ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a grinding step of causing the cut grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with intermediary of the protective component and grinding the back surface side of the wafer to thin the wafer until thickness of the wafer becomes the finished thickness; and 
a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves is removed in the processing distortion 


Nomaru shows, pertaining to claim 2, a processing method of a wafer having, on a front surface side (20a), a functional layer (21) that forms a plurality of devices disposed (22) in a plurality of regions marked out by a plurality of streets (23), the processing method comprising: 
a laser processing step of forming laser processed grooves (24) with a depth that exceeds finished thickness of the wafer (2) along the streets (23) while removing the functional layer (21) along the streets(23) by irradiating the front surface side (20a) of the wafer (2) with a laser beam (42) having absorbability with respect to the wafer (2) along the streets (23); 
a protective component sticking step of sticking a protective component (211) to the front surface side (20a) of the wafer (2) after execution of the laser processing step; 


However, Nomaru fails to show, in claim 2, a grinding step of causing the laser processed grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with intermediary of the protective component and grinding the back surface side of the wafer to thin the wafer until thickness of the wafer becomes the finished thickness; and 


Nakamura teaches, in claim 2, teaches a similar method that includes, a grinding step of causing the cut grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with intermediary of the protective component and grinding the back surface side of the wafer to thin the wafer until thickness of the wafer becomes the finished thickness (figure 3A; [0035-0036]); and 
a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves is removed in the processing distortion removal step (figure 10A; [0065-0068]). In addition, Nakamura provides the advantages improving thermal stress and eliminating cracks due to ablation ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a grinding step of causing the cut grooves to be exposed on a back surface side of the wafer to divide the wafer into a plurality of device chips by holding the wafer by a chuck table of a grinding apparatus with 
a processing distortion removal step of supplying a gas in a plasma state to the back surface side of the wafer and removing processing distortion formed in the back surface side and side parts of the plurality of device chips, wherein a heat affected layer formed around the laser processed grooves is removed in the processing distortion removal step, in the method of Nomaru, according to the teachings of Nakamura, with the motivation of improving thermal stress and eliminating cracks due to ablation.


Nomaru shows, pertaining to claim 3, a processing method of a wafer having, on a front surface side, a functional layer that forms a plurality of devices disposed in a plurality of regions marked out by a plurality of streets, the processing method comprising: 
a laser processing step of forming laser processed grooves (24) along the streets (23) to divide the wafer (2) into a plurality of device chips (22) while removing the functional layer (21) along the streets (23) by executing irradiation with a laser beam (42) having absorbability with respect to the wafer along the streets (23); 
a protective component sticking step of sticking a protective component (211) to the front surface side (20a) of the wafer after execution of the laser processing step; and 

pertaining to claim 3, a heat affected layer removal step of supplying a gas in a plasma state to a back surface side of the wafer and removing a heat affected layer formed around the laser processed grooves after execution of the protective component sticking step.
Nakamura teaches, in claim 3, teaches a similar method that includes, a heat affected layer removal step of supplying a gas in a plasma state to a back surface side of the wafer and removing a heat affected layer formed around the laser processed grooves after execution of the protective component sticking step (figure 10A; [0065-0068]; figures 12A and 12B; [0073-0075]). In addition, Nakamura provides the advantages improving thermal stress and eliminating cracks due to ablation ([0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate, a heat affected layer removal step of supplying a gas in a plasma state to a back surface side of the wafer and removing a heat affected layer formed around the laser processed grooves after execution of the protective component sticking step in the method of Nomaru, according to the teachings of Nakamura, with the motivation of improving thermal stress and eliminating cracks due to ablation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022